DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 2/22/2022. Claims 25, 30, 35 and 40 have been amended. Claims 22-51 are pending.

 	The previously pending rejection to claims 25, 30, 35, and 40, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Specification
 	The disclosure is objected to because of the following informalities: The “Related Applications” section must be updated. Appropriate correction is required.

Terminal Disclaimer
 	The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11004019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
 	An Examiner’s Amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The application has been amended as follows:
In the claims:
	22. (currently amended) A method of implementing a facilitator module on a facilitator device that enables the facilitator device to match an employer having one or more employees and at least one job opening to one or more job seekers, said method comprising: 
determining a position quotient for the job opening with the facilitator module by:
receiving, by the facilitator module, selection of one or more non-numerical position preferences for the job opening; 
assigning numerical position preference values for each of the one or more non- numerical position preferences;
multiplying one or more of values of the position quotient by at least one weighting value with the facilitator module; 
determining a performance quotient for each of the one or more job seekers with the facilitator module by:
inputting non-normalized suitability data of the one or more job seekers with the facilitator module; and
converting the non-normalized suitability data into normalized assessment data with the facilitator module by selecting a standard assessment and conforming all of the non-normalized suitability data to the standard assessment;
ranking each of said one or more job seekers with the facilitator module with respect to both the job opening and each other by determining if values of the 
and generating and providing a ranking document to a user on the facilitator device with the facilitator module, the ranking document illustrating the ranking of each of said one or more job seekers with respect to the job opening and to each other.

27. (currently amended) A facilitator device for matching an employer having one or more employees and at least one job opening to one or more job seekers, the facilitator device comprising: 
a processor; and 
a non-transitory computer-readable medium storing a facilitator module that when executed by the processor causes the facilitator device to perform a method comprising: 
determining a position quotient for the job opening by: 
receiving, by the facilitator module, selection of one or more non-numerical position preferences for the job opening;
assigning numerical position preference values for each of the one or more non- numerical position preferences;
multiplying one or more of values of the position quotient by at least one weighting value; 
determining a performance quotient for each of the one or more job seekers by:
inputting non-normalized suitability data of the one or more job seekers; and

ranking each of said one or more job seekers with respect to both the job opening and each other by determining if values of the performance quotient of the job seeker match the numerical position preference values of the position quotient; and 
generating and providing a ranking document to a user on the facilitator device, the ranking document illustrating the ranking of each of said one or more job seekers with respect to the job opening and to each other.

32. (currently amended) A non-transitory computer-readable medium storing a facilitator module for matching an employer having one or more employees and at least one job opening to one or more job seekers, wherein when executed by a processor the facilitator module performs a method comprising: 
determining a position quotient for the job opening by: 
receiving, by the facilitator module, selection of one or more non-
numerical position preferences for the job opening; 
assigning numerical position preference values for each of the one or more non-numerical position preferences;
multiplying one or more of values of the position quotient by at least one weighting value;
determining a performance quotient for each of the one or more job seekers by:
one or more job seekers; and
converting the non-normalized suitability data into normalized assessment data by selecting a standard assessment and conforming all of the non-normalized suitability data to the standard assessment;
ranking each of said one or more job seekers with respect to both the job opening and each other by determining if values of the performance quotient of the job seeker match the numerical position preference values of the position quotient; and
generating and providing a ranking document to a user on the facilitator device, the ranking document illustrating the ranking of each of said one or more job seekers with respect to the job opening and to each other.

37. (currently amended) A method of implementing a facilitator module on a facilitator device that enables the facilitator device to match at least one job opening of a job opening database to one or more job seekers of a job seeking database, said method comprising:
determining a position quotient for the job opening with the facilitator module by:
receiving, by the facilitator module, selection of one or more non-numerical position preferences for the job opening;
automatically assigning numerical position preference values for each of the one or more non-numerical position preferences;
determining a performance quotient for each of the one or more job seekers with the facilitator module by:
one or more job seekers with the facilitator module; and
converting the non-normalized suitability data into normalized assessment data with the facilitator module by selecting a standard assessment and conforming all of the non-normalized suitability data to the standard assessment;
ranking each of said one or more job seekers with the facilitator module with respect to both the job opening and each other by determining if values of the performance quotient of the job seeker match the numerical position preference values of the position quotient; and
generating and providing a ranking document to a user on the facilitator device with the facilitator module, the ranking document illustrating the ranking of each of said one or more job seekers with respect to the job opening and to each other.

42. (currently amended) A method of implementing a facilitator module on a facilitator device that enables the facilitator device to match at least one job opening to one or more job seekers, said method comprising:
identifying the one or more job seekers for the job opening with the facilitator module;
determining a position quotient for the job opening with the facilitator module by assigning numerical position preference values for each of one or more non-numerical position preferences;
determining a performance quotient for a subset of the one or more job seekers with the facilitator module by:
one or more job seekers with the facilitator module;
selecting the subset of the one or more job seekers based on the hard attributes of the suitability data of the one or more job seekers; and
converting the non-normalized suitability data of the subset of the one or more job seekers into normalized assessment data with the facilitator module by selecting a standard assessment and conforming all of the non-normalized suitability data to the standard assessment;
ranking each job seeker of the subset of the one or more job seekers with the facilitator module with respect to both the job opening and each other by determining if values of the performance quotient of [[the]] each job seeker match the numerical position preference values of the position quotient; and
generating and providing a ranking document to a user on the facilitator device with the facilitator module, the ranking document illustrating the ranking of each job seeker of the subset of the one or more job seekers with respect to the job opening and to each other.

47. (currently amended) The method of claim 42 wherein the determining of the performance quotient for each of the one or more job seekers includes:
normalizing disparate assessments by:
identifying at least one assessment associated with each of the one or more job seekers of the subset of the one or more job seekers;

producing a normalized assessment result for each of the at least one assessment.

Allowable Subject Matter
 	Claims 22-51 are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Robert L. Morgan (Job matching: Development and evaluation of a web-based instrument to assess degree of match among employment preferences) discloses job preference assessment, one method for assessing degree of match across preferred jobs, and initial field evaluation.
-The additional prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses matching candidates to job openings.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 12, 2022